


COURT OF APPEAL FOR
    ONTARIO

CITATION: R. v. Mernagh, 2012
    ONCA 199

DATE: 20120323

DOCKET: M41141, M41145, M41149 (C53583)

OConnor, A.C.J.O. (In Chambers)

BETWEEN

Her Majesty the Queen

Appellant (Responding Party)

and

Matthew Mernagh

Respondent (Responding Party)

and

British Columbia Civil Liberties Association

Proposed Intervener (Moving Party)

and

The Canadian AIDS Society, The Canadian HIV/AIDS
    Legal Network

and The HIV & AIDS Legal Clinic Ontario

Proposed Interveners (Moving Parties)

and

The Canadian Civil Liberties Association

Proposed Intervener (Moving Party)

Nick Devlin, for the responding party, Her Majesty the
    Queen

Paul Lewin, for the responding party, Matthew Mernagh

Jessica Orkin, for the proposed intervener, The British
    Columbia Civil Liberties Association (BCCLA)

Paul Burstein
    and Ryan Peck, for the proposed interveners, The Canadian AIDS Society (CAS),
    The Canadian HIV/AIDS Legal Network (Legal Network), and The HIV & AIDS
    Legal Clinic Ontario (HALCO)

Jean-Marc Leclerc, for the proposed intervener, The
    Canadian Civil Liberties Association (CCLA)

Heard: March 21, 2012

ENDORSEMENT

[1]

The three applicants, the
    Canadian Civil Liberties Association (CCLA), the British Columbia Civil
    Liberties Association (BCCLA) and jointly the Canadian AIDS Society, the
    HIV/AIDS Legal Network and the HIV & AIDS Legal Clinic Ontario (HIV/AIDS
    Applicants) seek to intervene in this appeal. The appellant/Crown opposes their
    intervention. The respondent consents to their intervention.

[2]

The respondent was charged
    with cultivating marihuana, contrary to the
Controlled Drug and Substances
    Act
, S.C. 1996, c. 19
(CDSA). At trial, the respondent challenged the
Marihuana Medical Access
    Regulations
, S.O.R./ 2001-227 (MMAR) on the basis they are illusory for
    many Canadians because doctors will not sign the declaration required under the
    MMAR for reasons unrelated to the therapeutic advantages or disadvantages of
    medicinal marihuana.

[3]

The trial judge declared the
    MMAR and the prohibitions against possession and production of cannabis
    (marihuana) in ss. 4 and 7 of the CDSA constitutionally invalid and of no force
    and effect. The charge against the respondent was permanently stayed. The trial
    judges decision was based on findings that the evidence had established that
    it was practically impossible to obtain the requisite support of a medical
    doctor for the lawful use of medicinal marihuana under the MMAR. He found that
    the physicians in Canada had massively boycotted the MMAR, and that their
    overwhelming refusal to participate in the medicinal marihuana program
    completely undermined the effectiveness of the program.

[4]

The Crown appeals primarily
    on the basis that the trial judge made three fundamental errors, by:

1. misunderstanding the effects of the 2005 overhaul of the
    MMARs and basing his ruling on what was required of doctors by the pre-2005
    scheme, not the present system;

2. making serious mathematical errors leading him to
    misunderstand and mischaracterize the functioning of the impugned scheme; and

3. finding or assuming that the exemption-seekers in this case
    were (a) all entitled to a medical exemption and (b) had taken reasonable steps
    to complete the presently required application when there was no evidentiary
    basis for those findings.

[5]

I start with the arguments
    the applicants will make if granted standing.

[6]

The HIV/AIDS Applicants will
    argue that the issues raised by this appeal go well beyond this individual
    case. When viewed in a broad context this case has implications for many
    Canadians. They argue that they directly represent thousands of people who
    suffer from conditions for which the medicinal use of marihuana is beneficial,
    and on that basis alone they qualify as persons affected by the decision under
    appeal: see
Bedford v. Canada (Attorney General)
, 2009 ONCA 669, 98
    O.R. (3d) 792, at para. 2.

[7]

In any event, the HIV/AIDS
    Applicants say that they also have a useful contribution to make to assist in
    the resolution of the appeal without causing any injustice to the parties. Their
    argument will be based solely on the record in this case. They will not seek to
    provide additional factual evidence or introduce fresh evidence. Their position
    is that doctors decisions in this context are subject to the
Canadian
Charter
    of Rights and Freedoms
and that the evidence in this case, at a
    minimum, shows a strong reluctance by doctors to participate in the MMAR
    process. Thus they argue that the MMAR scheme is arbitrary and in violation of s.
    7 of the
Charter
because there is no realistic possibility of legal
    review of the doctors decisions. They argue that there is no alternative for
    people to legitimately use marihuana for medicinal purposes, other than to go
    from one doctor to the next until they find one who is willing to participate
    in the process.

[8]

The HIV/AIDS Applicants also
    argue that even if the Crown were successful in his arguments with respect to
    the one respondent in this case, the record, supplemented by their arguments, can
    sustain a finding of a
Charter
breach. In this way they differentiate
    their position from the respondents presumed position to simply argue in favour
    of upholding the trial judges findings.

[9]

The BCCLA indicates that it will
    make submissions on the appropriate remedy in this case for persons in the
    respondents position. Persons who have a legitimate basis for the use of
    medicinal marihuana, but cannot obtain an exemption. The BCCLA will not seek to
    add anything to the record. On the record as established at trial, they will
    submit that a violation of the
Charter
has been made out in the
    respondents case, as would be the case for many other people in similar circumstances.
    The BCCLA also wishes to offer a different interpretation of the case law in
    this area than the appellant has argued, which has broad implications for
    Canadians. They say they have an interest in offering this alternative
    interpretation, which is not shared by the appellant or the respondent.

[10]

As
    is the case with the other two applicants, the CCLA indicates that it will not
    seek to add to the record in this appeal. If the trial judges findings are
    upheld in this court, the CCLA wishes to suggest alternative legal mechanisms
    for the medicinal use of marihuana. These alternatives will be based on regimes
    in other jurisdictions and aim to assist in this courts consideration of what
    would be an appropriate regime. On the other hand, the CCLA provides a
    position, not put forward by the respondent, if this court is persuaded that
    the trial judges findings, particularly about physicians in Canada having
    massively boycotted the MMAR, are in error. The CCLAs position is that it would
    be unreasonable to require an individual to establish a massive boycott of the
    MMAR scheme in order to establish a
Charter
violation. The CCLA
    proposes to offer a test and the relevant factors for courts to consider in
    this context.

[11]

None
    of the applicants propose to make any submissions with respect to whether the trial
    judge made factual errors or not. The HIV/AIDS Applicants will rely on
    legislative facts, as is often the case in constitutional cases. They rely on
    these facts primarily to argue that there are inconsistencies between some of
    the Crowns positions in this appeal and those legislative facts.

[12]

While
    the Crown fairly concedes that the applicants all have an interest in the
    issues raised in this appeal, the Crown contends that this is a focused, fact
    based appeal applying settled legal principles, and is thus an inapt case for
    public-interest interventions. The Crown argues that the interveners are in no
    better position than the respondent to argue the factual issues at the core of
    this appeal. The Crown also submits that the broader proposed submissions
    raised by the applicants were not argued at trial, are not supported by the
    factual record in this case, are duplicative as between them, and in the case
    of the BCCLA and the HIV/AIDS Applicants, are prejudicial to the Crown and
    third parties not before the courts.

[13]

The
    Crown emphasizes that the record in this case does not include any direct
    evidence from doctors and evidence about what patients were told by their
    doctors was ruled admissible only for the fact that those statements were made,
    and not for the truth of their content. The Crown says that the implication
    that doctors were either refusing to assist their patients for non-medical
    reasons or because they were wrong about the benefits of marihuana for their
    patients is highly prejudicial and problematic, and that neither of these
    positions is established in the evidence and therefore cannot be relied upon by
    the applicants.

[14]

While
    there may be some inevitable overlap among the applicants, I am satisfied that
    each applicant has distinct arguments from the others and I accept counsels
    submissions that they will avoid any unnecessary repetition. Having heard what
    the applicants propose to argue, I do not accept the Crowns submission that
    this is simply a fact-based appeal. The applicants propose to make their
    arguments on the evidentiary record before the court. They do not propose to
    address or defend the reasonableness of the factual findings made by the trial
    judge. They leave that to the respondent. Rather the applicants propose to
    address broader legal and constitutional issues based on alternative factual
    findings that could emerge from this factual record. Those types of submissions
    could be helpful to the court.

[15]

Where
    the intervention is in the context of a
Charter
case, whether an
    intervener has an important perspective distinct from the immediate parties is
    an important factor to consider on such applications:
Ontario (Attorney
    General) v. Dieleman
(1993), 16 O.R. (3d) 32. Whether or not the
    applicants positions ultimately prevail, they will still provide a unique
    viewpoint that will not otherwise be made and which may be useful to the court.

[16]

As
    Chief Justice Dubin stated in
Peel (Regional Municipality) v. Great Atlantic
    & Pacific Co. of Canada

(1990), 74 O.R. (2d) 164
,
    at p. 167:

Although much has been written as to the
    proper matters to be considered in determining whether an application for
    intervention should be granted, in the end, in my opinion, the matters to be
    considered are the nature of the case, the issues which arise and the
    likelihood of the applicant being able to make a useful contribution to the
    resolution of the appeal without causing injustice to the immediate parties.

[17]

I
    also do not accept that allowing the applicants to intervene will unfairly
    prejudice the medical profession.  As I say, the applicants will take the
    record as it is.  If there is prejudice to the medical profession in that
    record, which is far from obvious to me, it is there now and will not result
    from permitting these interventions.

[18]

I
    also do not accept that permitting the interventions will unfairly prejudice
    the Crown. The issues that the applicants propose to raise are not surprising
    and emerge quite naturally in a constitutional case such as this.

[19]

Thus
    I am also of the view that each of the applicants should be able to make a
    useful contribution to the resolution of the appeal without causing an
    injustice to the appellant or prejudicing the appeal process.

[20]

On
    this basis I grant the applications to intervene.

[21]

I
    am mindful of the Crowns alternative submission that, if I were inclined to
    grant the applications, the aggregate of the interventions should not outweigh
    the central issues raised by the appellant and the respondent. The Crown has
    filed a factum of just over 50 pages, and was allotted 3 hours to argue this
    appeal. The respondent has been allotted 2 hours to respond.

[22]

In
    the result, the HIV Applicants, the BCCLA, and the CCLA will be allowed to
    intervene, subject to the following conditions for each intervener:

i.

they shall take the record as it exists and not seek to augment it;

ii.

they may each file a factum not to exceed 20 pages in length;

iii.

they
    may each have up to 20 minutes for oral argument, subject to the discretion of
    the panel;

iv.

the
    interveners shall not seek costs nor be exposed to costs in the appeal; and

v.

the Crown will be allowed to file a factum responding to the interveners
    not to exceed 25 pages in length; and will have additional time to reply to the
    interveners, subject to the discretion of the panel.

[23]

This
    appeal is presently listed to be heard on May 7 and 8, 2012.  It was agreed among
    the parties that: the respondent would file his factum on or before April 20,
    and would be amenable to sharing drafts with the interveners prior to that
    date; the interveners would file their factums on or before April 25, and the
    Crown would file its reply factum on or before May 2.

[24]

It
    was also agreed among the parties that the sealed part of the record (Volume 8
    of the Appeal Book) would be released to counsel for the interveners and those whom
    counsel consider it necessary to have access to this material for their
    preparation in this appeal. Counsel agrees this material will in all other
    respects be kept confidential and not disseminated, I so order.


